                    -
                       ~---~,~-u~ug~m~~~ti!na~C~n~·m·~·~~~~!!!f;'!:!J.~~~~~~~~~~~~~----------------~~~
                                      ma Pettyc

I                                              ase (Modified)

                                                   ,

                                   UNITED STATES DISTRICT COURT
                                                                                                                                   Page J orl   19

                                            SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                           JUDGMENT IN A CRIMINAL CASE
                                    v.                                     (For Offenses Committed On or After November I, 1987)


                          Lucina Merino-Ortiz                              Case Number: 3:19-mj-21077

                                                                           Nancy Bryn Rosenfeld
                                                                           Defendant's Attorney


    REGISTRATION NO. 82749298
    THE DEFENDANT:
     IZI pleaded guilty to count(s) 1 of.....-~... .,,.~....
                                         ~-~~-~------~--~~-----------
     0 was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section              Na tu re of Offense                                                        Count Number(s)
    8:1325                       ILLEGAL ENTRY (Misdemeanor)                                                 1

         The defendant has been found not guilty on count(s)
                                                                   ~~-------~~-------~

         Count(s)                                                          dismissed on the motion of the United States.
                    ~-----------------



                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                               0 TIME SERVED                         X__\5~__                                    days

     IZI Assessment: $10 WAIVED             Fine: WAIVED
     IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
         Court recommends defendant be deported/removed with relative,                          charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                    Monday, March 4, 2019
                                              ..----------..J..l.j;U&..l.4 Imposition of Sentence


    Received
                    JI l1l-ti- (_je/[,
                   //. 1v- 0
                               /.,;/; / ;",'/            FILED
                DUSM                                      MAR 0 4 2019 H       BU ROBERTN. BLOCK
                                                                       UNIT D STATES MAGISTRATE JUDGE
                                                 CLERK, U.S. DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA
                                              BY                      DEPUTY
    Clerk's Office Copy                                                                                                 3: l 9-mj-21077
